Title: To George Washington from Clement Biddle, 26 October 1788
From: Biddle, Clement
To: Washington, George



[Philadelphia] October 26th 1788

Herewith you have Invoice & Bill of Lading for sundries shipped for your Account by Capt. Ellwood who saild from here the 24th Inst, for Alexandria—he has a Certificate with him of the Porter[,] Potatoe Machine & Fan Riddles being American Manufacture the other articles being foreign Must be entered for Duty—I could not meet with two pieces of fine Linen to please me but hope I may to send by Captain Ingraham’s Brig who sails this week for Alexandria & by her shall send a Bundle of Plate Iron for plow Mold omitted. Mrs Morris sent a ps. of Black India Sattin for Mrs Washington which Mrs Biddle thinks may supersede the Order for the Paduasoy & advises that I omit sending it til I can have Mrs Washington’s determination—Mrs Biddle also says that the china Lute strings which are very good and better than a Ducape  are here prefered to paduasoys which are however very good—the piece of Sattin is in Capt. Ellwoods particular Care to deliver. My Endeavours to

sell the herrings have not yet met with success but the present season I think will soon bring it about—The Bank Note for 100Ds. Came safe & is to your Credit—have not yet been able to get the necessary information respecting the Cloverseed but shall very soon.

C. Biddle

